DETAILED ACTION
This office action is in response to applicant’s submission filed on 08/22/2019, which has an effective filing date of 02/24/2017. Claims 1-3 are canceled and claims 16-21 are added.  Claims 8, 10-11, and 13-15 are amended.  Claims 4-21 are pending and are directed method and apparatuses for Generating Security Key in Wireless Communication System.  This is Non-Final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 4-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reznik et al. (US Pub. 2007/0036353), hereinafter Reznik, filed on May 31, 2006.
Regarding claim 4, Reznik teaches a method for operating a receiving node in a wireless communication system (para 77, line 1-7 and para 78, line 1-8; communication between two transceivers, such as a wireless transmit/receive unit (WTRU), capable of operating in a wireless environment), the method comprising: 
generating a decryption key using channel measurement related information (para 87, line 1-13 and 101, line 1-9; generating secret key for decrypting a message using joint randomness of a channel); and 
receiving, from a transmitting node, data encrypted using an encryption key corresponding to the decryption key (para 101, line 1-9 and para 111, line 1-6; receiver 600 receives stream encrypted using secret key from transmitter 500 and decrypts using the same secret key).
	Regarding claim 5, Reznik teaches method of claim 4.
	Reznik teaches receiving reference signals transmitted from the transmitting node through a plurality of transmit beams through a plurality of receive beams (para 184, line 1-9 and para 185, line 1-8; transceiver 100 or 200 
generating the channel measurement related information using measurement results of the reference signals (para 186, line 1-8 and 187, line 1-12; randomness generated in the channel is configured by the multiple beams steered by the antennae).
Regarding claim 6, Reznik teaches method of claim 5.
	Reznik teaches receiving the reference signals through the plurality of the receive beams comprises: sweeping the receive beams in a different order from an order used in a previous beam measurement interval (para 185, line 1-8 and para 188, line 1-8; transmitter at the multiple antenna station uses distinct pilot signals for each of the different beams and the transmitter may use different pilot sequences on different beams).
Regarding claim 7, Reznik teaches an apparatus for a transmitting node in a wireless communication system (para 77, line 1-7 and para 78, line 1-8; communication between two transceivers, such as a wireless transmit/receive unit (WTRU), capable of operating in a wireless environment), the apparatus comprising: 

a communication unit for transmitting, to a receiving node, data encrypted using the encryption key (para 101, line 1-9 and para 111, line 1-6; transmitter 500 sends stream encrypted using secret key to receiver 600). 
Regarding claim 8, Reznik teaches an apparatus of claim 7.
Reznik teaches receive reference signals transmitted via a plurality of transmit beams at the receiving node via a plurality of receive beams (para 184, line 1-9 and para 185, line 1-8; transceiver 100 or 200 has an antenna for steering between several available beams where the signal of each beam is transmitted from the transmitter to the receiver), and 
generate the channel measurement related information using measurement results of the reference signals (para 186, line 1-8 and 187, line 1-12; randomness generated in the channel is configured by the multiple beams steered by the antennae).
Regarding claim 9, Reznik teaches an apparatus of claim 8.

Regarding claim 10, Reznik teaches an apparatus for a receiving node in a wireless communication system (para 77, line 1-7 and para 78, line 1-8; communication between two transceivers, such as a wireless transmit/receive unit (WTRU), capable of operating in a wireless environment), the apparatus comprising: 
a controller for generating a decryption key using channel measurement related information (para 77, line 1-7 and para 87, line 1-13; para 77, line 1-7 and para 87, line 1-13; controller device generates secret key for establishing communication using joint randomness of a channel); and 
a communication unit for receiving, from a transmitting node, data encrypted using an encryption key corresponding to the decryption key (para 101, line 1-9 and para 111, line 1-6; receiver 600 receives stream encrypted using secret key from transmitter 500 and decrypts using the same secret key).
Regarding claim 11, Reznik teaches an apparatus of claim 10.
Reznik teaches receive reference signals transmitted from the transmitting node through a plurality of transmit beams through a plurality of receive beams (para 184, line 1-9 and para 185, line 1-8; transceiver 100 or 200 has an antenna for steering between several available beams where the signal of each beam is transmitted from the transmitter to the receiver), and 
generate the channel measurement related information using measurement results of the reference signals (para 186, line 1-8 and 187, line 1-12; randomness generated in the channel is configured by the multiple beams steered by the antennae).
Regarding claim 12, Reznik teaches an apparatus of claim 11.
Reznik teaches while receiving the reference signals through the plurality of the receive beams, the communication unit sweeps the receive beams in a different order from an order used in a previous beam measurement interval (para 185, line 1-8 and para 188, line 1-8; transmitter at the multiple antenna station uses distinct pilot signals for each of the different beams and the transmitter may use different pilot sequences on different beams).
Regarding claim 13, Reznik teaches an apparatus of claim 10.

Regarding claim 14, Reznik teaches an apparatus of claim 10.
Reznik teaches the channel measurement related information comprises at least one of a signal strength, a channel impulse response (CIR), an angle of arrival (AOA), a time of arrival (TOA), and number of multi-path (para 88, line 1-8 and para 207, line 1-17; joint randomness make use of channel impulse response (CIR) measurement with a high correlation with characteristics of the communication’s link).
Regarding claim 15, Reznik teaches an apparatus of claim 10.
Reznik teaches the encryption key is updated according to a beam measurement interval (para 185, line 1-8 and para 216, line 1-16; changes antenna couplings providing beam steering and CIRs for establishing a secret key on a regular basis).
Regarding claim 16, Reznik teaches method of claim 4.

Regarding claim 17, Reznik teaches method of claim 4.
Reznik teaches the channel measurement related information comprises at least one of a signal strength, a channel impulse response (CIR), an angle of arrival (AOA), a time of arrival (TOA), and number of multi-path (para 88, line 1-8 and para 207, line 1-17; joint randomness make use of channel impulse response (CIR) measurement with a high correlation with characteristics of the communication’s link).
Regarding claim 18, Reznik teaches method of claim 4.
Reznik teaches the encryption key is updated according to a beam measurement interval (para 185, line 1-8 and para 216, line 1-16; changes antenna couplings providing beam steering and CIRs for establishing a secret key on a regular basis). 
Regarding claim 19, Reznik teaches apparatus of claim 7.

 Regarding claim 20, Reznik teaches apparatus of claim 7.
Reznik teaches the channel measurement related information comprises at least one of a signal strength, a channel impulse response (CIR), an angle of arrival (AOA), a time of arrival (TOA), and number of multi-path (para 88, line 1-8 and para 207, line 1-17; joint randomness make use of channel impulse response (CIR) measurement with a high correlation with characteristics of the communication’s link).
 Regarding claim 21, Reznik teaches apparatus of claim 7.
Reznik teaches the encryption key is updated according to a beam measurement interval (para 185, line 1-8 and para 216, line 1-16; changes antenna couplings providing beam steering and CIRs for establishing a secret key on a regular basis).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Baek et al. (US Pub. 2015/0023503) discloses obtaining wireless channel state information from a received pilot signal and transmits the obtained wireless channel state information to the key generation unit, and encrypts the plain text databased
on the encryption key; Cha et al. (US Pub. 2008/0090572) discloses A wireless transmit/receive unit (WTRU) measures channel impulse responses (CIRs) on downlink and generates secret bits based on the CIRs; Rudolf et al. (US Pub. 2007/0058808) discloses deriving an encryption key using joint randomness not shared by others from a channel impulse response (CIR) estimate.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492